Case 1:19-cv-01966-SAG Document 7-6 Filed 09/30/19 Page 1 of 3 :

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Thomas Fowler *
Plaintiff *

Vv. * Case No. 1:19-cv-01966-GLR
OC Jewish Deli and Diner, LLC, etal. *
Defendants *
/

 

lL.

DECLARATION OF JORDAN S. LIEW

1, Jordan S. Liew, Esq., am at least 18 years of age and competent to testify, and I am not
a party to, or related to a party, in this action. I am employed by Hoffman Employment
Law, LLC, and serve as an associate to Howard B. Hoffman, counsel to the Plaintiff in the
above-referenced matter.

By way of brief background, I am an attorney in private practice, and I concentrate on
employment law. I have been practicing law since 2016, after graduating from the
Georgetown University Law Center. I am admitted to the Maryland bar (since 2016), the
District of Columbia bar (since 2017), and was sworn into the bar of the U.S. District Court
for the District of Maryland on June 22, 2018.

Prior to my employment with Hoffman Employment Law, LLC, I gained experience in
employment law during my one-year tenure with the District of Columbia Office of
Attorney General as a Charles F.C. Ruff Fellow. As an attorney with the Civil Litigation
Division, I defended the District from claims of race, sex, and disability discrimination,

hostile work environment, and retaliation. As an associate with Hoffman Employment

 

 
Case 1:19-cv-01966-SAG Document 7-6 Filed 09/30/19 Page 2 of 3

Law, I now focus almost exclusively on employment law cases, primarily those concerning
unpaid wage violations involving the FLSA and related state statutes.

. My total time in this case, through September 30, 2019, was 1.5 hours. The total value of
this time is $307.50. I primarily played a supporting role, participating in conferences,
developing strategies, reviewing communications between the counsel, and monitoring
developments in the case.

. I maintained my time and costs records in this case, which I placed into “Rocketmatter”©
software. The time records reflect actual time that I expended in the prosecution of this
litigation (the “RocketMatter” entries are not in the court’s required lodestar billing
format). I inputted my time promptly following work performed. I specified the time spent
per task to the fullest extent practicable and I avoided the practice of block billing.

. I have maintained time and costs records in this case, which I have placed into
“RocketMatter”© software. The time records reflect actual time that I have expended in
the prosecution of this litigation (the “RocketMatter” entries have not been placed into the
Court’s required lodestar billing format). I inputted my time promptly following work
performed. To the fullest extent practical, | have specified the time spent per task, and I
have avoided the practice of block billing.

. The hourly rate claimed in this case, i.e., $205/hour, is well within the range permitted by
the U.S. District Court for the District of Maryland (Lodestar Guidelines). Magistrate
Judge Charles B. Day approved my requested rate and observe it was “presumptively
reasonable[.]” Dominguez v. Microfit Auto Parts, Inc. et al., 2019 WL 423403 at * 6 1.4
(D. Md. Feb. 4, 2019), It is also supported by primary counsel on this matter, Howard B.

Hoffman, Esq., whose Declaration is marked as Exhibit 3.

 
Case 1:19-cv-01966-SAG Document 7-6 Filed 09/30/19 Page 3 of 3

DECLARANT FURTHER SAYETH NAUGHT

I solemnly affirm under the penalties of perjury that the contents of the foregoing
declaration of true and correct.

 

 
